Exhibit 10.2

[Form of]

INDEMNIFICATION AGREEMENT

(with directors)

This Indemnification Agreement (the “Agreement”) is made as of the 5th day of
November, 2015 (the “Effective Date”), by and between PHI, Inc., a Louisiana
corporation (the “Corporation”), and                     (“Indemnitee”).

In consideration of Indemnitee’s service as a director of the Corporation
commencing on or before the date hereof, the Corporation and Indemnitee do
hereby agree as follows:

1. Agreement to Serve. Indemnitee agrees to serve or continue to serve as a
director of the Corporation for so long as Indemnitee is elected or appointed or
until such earlier time as Indemnitee tenders a resignation in writing.

2. Definitions. As used in this Agreement:

(a) The term “Change of Control” shall mean (i) an acquisition by any person
(within the meaning of Section 13(d)(3) or l4(d)(2)) of the Securities Exchange
Act of 1934, as amended) of beneficial ownership of 20% or more of the combined
voting power of the Corporation’s then outstanding voting securities;
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Corporation
and any new director whose election by the Board of Directors or nomination for
election by the Corporation’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or (iii) the consummation of a merger or consolidation involving the Corporation
if either (x) the shareholders of the Corporation immediately before such merger
or consolidation do not own, immediately following such merger or consolidation,
more than 50% of the combined voting power of the outstanding voting securities
of the entity paying cash or issuing stock in connection with the merger or
consolidation or (y) the members of the Board of Directors of the Corporation
immediately before such merger or consolidation constitute, immediately
following the merger or consolidation, less than a majority of the members of
the board of directors (or similar governing body) of the entity paying cash or
issuing stock in connection with the merger or consolidation. Notwithstanding
the foregoing, a Change of Control shall not be deemed to occur solely because
20% or more of the Corporation’s then outstanding voting securities is acquired
by (l) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Corporation or any of its subsidiaries
or (2) any entity that, immediately prior to such acquisition, is owned directly
or indirectly by the shareholders of the Corporation in the same proportion as
their ownership of shares in the Corporation immediately prior to such
acquisition.

(b) The term “Claim” shall mean any threatened, pending or concluded claim,
action, suit, or proceeding, including discovery, whether civil, criminal,
administrative, arbitrative or investigative and whether made judicially or
extra-judicially, or involving Indemnitee solely as a witness or person required
to give evidence, or any separate issue or matter therein, as the context
requires, but shall not include any action, suit or proceeding

 

-1-



--------------------------------------------------------------------------------

initiated by Indemnitee against the Corporation (other than to enforce the terms
of this Agreement), or initiated by Indemnitee against any director or officer
of the Corporation unless the Corporation has joined in or consented in writing
to the initiation of such action, suit or proceeding.

(c) The term “Determining Body” shall mean (i) if there are two or more
qualified directors (as defined in Section 1-140(18B) of the Louisiana Business
Corporation Act of 2014 (“BCA”)), all of the qualified directors (“Disinterested
Directors”), who shall act by majority vote, or (ii) special legal counsel
(A) selected by the Disinterested Directors, or (B) if there are fewer than two
Disinterested Directors, selected by the Board of Directors (in which selection
directors who do not qualify as Disinterested Directors may participate);
provided, however, that following a Change of Control, with respect to all
matters thereafter arising out of acts, omissions or events occurring prior to
or after the Change of Control concerning the rights of Indemnitee to seek
indemnification, such determination shall be made by special legal counsel
selected by the Board of Directors in the manner described above in this
Section 2(c) (which selection shall not be unreasonably delayed or withheld)
from a panel of three counsel nominated by Indemnitee. Such counsel (“Special
Counsel”) shall not have otherwise performed services for the Corporation,
Indemnitee or their respective affiliates (other than services as special legal
counsel in connection with similar matters) within the five years preceding its
engagement. If Indemnitee fails to nominate Special Counsel within ten business
days following written request by the Corporation, the Board of Directors shall
select such counsel. Such counsel shall not be a person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement, nor shall Special
Counsel be any person who has been sanctioned or censured for ethical violations
of applicable standards of professional conduct. The Corporation agrees to pay
the reasonable fees and costs of the Special Counsel referred to above and to
fully indemnify such Special Counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Section 2(c) or its
engagement pursuant hereto. The Determining Body shall determine in accordance
with Section 6 whether and to what extent Indemnitee is entitled to be
indemnified under this Agreement and shall render a written opinion to the
Corporation and to Indemnitee to such effect.

(d) The term “Disbursing Officer” shall mean, with respect to a Claim, the Chief
Executive Officer of the Corporation or, if the Chief Executive Officer is a
party to the Claim as to which advancement or indemnification is being sought,
any officer who is not a party to the Claim and who is designated by the Chief
Executive Officer, which designation shall be made promptly after the
Corporation’s receipt of Indemnitee’s initial request for advancement or
indemnification and communicated to Indemnitee.

(e) The term “Expenses” shall mean any reasonable expenses or costs (including,
without limitation, attorney’s fees, fees of experts retained by attorneys,
judgments, punitive or exemplary damages, fines and amounts paid in settlement)
actually and reasonably incurred by Indemnitee with respect to a Claim, except
that Expenses shall not include any amount paid in settlement of a Claim against
Indemnitee (i) by or in the right of the Corporation, or (ii) that the
Corporation has not approved, which approval will not be unreasonably delayed or
withheld.

 

-2-



--------------------------------------------------------------------------------

(f) The term “Standard of Conduct” shall mean conduct by an Indemnitee with
respect to which a Claim is asserted that was in good faith and that Indemnitee
reasonably believed to be in, or (in the case of conduct other than in an
official capacity) not opposed to, the best interest of the Corporation, and, in
the case of a Claim that is a criminal action or proceeding, conduct that the
Indemnitee had no reasonable cause to believe was unlawful. The termination of
any Claim by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not meet the Standard of Conduct.

3. Limitation of Liability.

To the fullest extent permitted by the Articles of Incorporation of the
Corporation in effect on the Effective Date and, if and to the extent the
Articles of Incorporation are amended to permit further limitations, in effect
at any time prior to the determination of liability, Indemnitee shall not be
personally liable in damages for breach of Indemnitee’s fiduciary duty as a
director or officer. The Board of Directors of the Corporation will not take any
action to amend the Articles of Incorporation the effect of which would be to
deny, diminish or encumber Indemnitee’s right to exculpation under this
Section 3.

4. Maintenance of Insurance.

(a) The Corporation represents that it presently maintains in force and effect
directors and officers liability insurance (“D&O Insurance”) policies that
provide primary and excess coverage on behalf of the Corporation’s directors and
officers on the terms and conditions specified therein (the “Insurance
Policies”). Subject only to the provisions of Section 4(b) hereof, the
Corporation hereby agrees that, so long as Indemnitee shall continue to serve as
a director or officer (or shall continue at the request of the Corporation to
serve in any capacity referred to in Section 6(a) hereof) and thereafter so long
as Indemnitee shall be subject to any possible Claim, the Corporation shall
purchase and maintain in effect for the benefit of Indemnitee one or more valid
and enforceable policy or policies of D&O Insurance providing, in all respects,
coverage reasonably comparable (including “Side A” coverage) to that currently
provided pursuant to the Insurance Policies, provided that the Corporation shall
have no obligation to provide primary coverage or excess coverage in excess of
the amount of coverage provided on the Effective Date.

(b) The Corporation shall not be required to purchase and maintain the Insurance
Policies in effect if D&O Insurance is not reasonably available or if, in the
reasonable business judgment of a majority of the directors of the Corporation,
either (i) the premium cost for such insurance is excessive in light of the
amount of coverage or (ii) the coverage provided by such insurance is so limited
by exclusions, retentions, deductibles or otherwise that there is insufficient
benefit from such insurance.

5. Advancement of Expenses.

(a) Subject to Indemnitee’s furnishing the Corporation with (i) a written
undertaking, in a form reasonably satisfactory to the Corporation, to repay such
amount if it is ultimately determined that Indemnitee is not entitled under this
Agreement to

 

-3-



--------------------------------------------------------------------------------

indemnification therefor, and (ii) a written affirmation meeting the
requirements of BCA Section 1-853(A)(1), the Corporation shall advance Expenses
to Indemnitee in advance of the final disposition of any Claim involving
Indemnitee; provided, however, that Indemnitee will return, without interest,
any such advance that remains unspent immediately following resolution of the
Claim to which the advance related, and provided further, that advances of such
Expenses by the Corporation’s D&O Insurance carrier shall be treated, for
purposes of this Section 5(a), as advances by the Corporation. The written
undertaking by Indemnitee must be an unlimited general obligation of Indemnitee
but need not be secured and will be accepted by the Corporation without
reference to the financial ability of Indemnitee to make repayment.

(b) Any request for advancement of Expenses shall be submitted by Indemnitee to
the Disbursing Officer in writing and shall be accompanied by a written
description of the Expenses for which advancement is requested. The Disbursing
Officer shall, within 30 days after receipt of Indemnitee’s request for
advancement, advance such Expenses unsecured, interest-free and without regard
to Indemnitee’s ability to make repayment, provided that if the Disbursing
Officer questions the reasonableness of any such request, that officer shall
promptly advance to the Indemnitee the amount deemed by that officer to be
reasonable and shall forward immediately to the Board of Directors a copy of the
Indemnitee’s request and of the Disbursing Officer’s response, together with a
written description of that officer’s reasons for questioning the reasonableness
of a portion of the advancement sought. The Board of Directors shall, within 30
days after receiving such a request from the Disbursing Officer, determine the
reasonableness of the disputed Expenses and notify Indemnitee and the Disbursing
Officer of its decision, which shall be final, subject to Indemnitee’s right
under Section 7 to seek a judicial adjudication of Indemnitee’s rights. The
determination shall be made, if there are two or more Disinterested Directors,
by the majority vote of the Disinterested Directors, or otherwise by a majority
vote of all directors including those who are not Disinterested Directors.

(c) Indemnitee’s right to advancement under this Section 5 shall include the
right to advancement of Expenses incurred by Indemnitee in a suit against the
Corporation under Section 7 to enforce Indemnitee’s rights under this Agreement.
Such right of advancement shall, however, be subject to Indemnitee’s obligation
pursuant to Indemnitee’s undertaking described in Section 5(a) to repay such
advances, to the extent provided in Section 7, if it is ultimately determined in
the enforcement suit that Indemnitee is not entitled to indemnification for a
Claim.

6. Indemnification.

(a) The Corporation shall, in the manner provided in this Section 6, indemnify
and hold harmless Indemnitee against Expenses incurred in connection with any
Claim against Indemnitee (whether as a subject of or party to, or a proposed or
threatened subject of or party to, the Claim) or in which Indemnitee is involved
solely as a witness or person required to give evidence, by reason of
Indemnitee’s position:

 

-4-



--------------------------------------------------------------------------------

(A) as a director or officer of the Corporation,

(B) as a director or officer of any subsidiary of the Corporation or as a
fiduciary with respect to any employee benefit plan of the Corporation, or

(C) as a director, officer, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other for profit or not for profit entity or enterprise, if such
position is or was held at the request of the Corporation,

whether relating to service in any such position before or after the Effective
Date, if (x) Indemnitee is successful in defense of the Claim on the merits or
otherwise, as provided in Section 6(d), or (y) Indemnitee has been found by the
Determining Body to have met the Standard of Conduct, or (z) Indemnitee has been
determined in writing by Special Counsel to have engaged in conduct for which
broader indemnification has been made permissible under the Articles of
Incorporation for which liability has been eliminated under (or pursuant to) BCA
Section 1-832; provided that no indemnification shall be made in respect of any
Claim by or in the right of the Corporation as to which Indemnitee shall have
been adjudged by a court of competent jurisdiction, after exhaustion of all
appeals therefrom, to be liable on the basis of receiving a financial benefit to
which he was not entitled unless, and only to the extent, a court shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses as the court shall deem proper, and,
provided further, that Expenses incurred in connection with a Claim for which
Indemnitee has been reimbursed or indemnified by the Corporation’s D&O Insurance
carrier shall be credited against the Corporation’s obligation under this
Section 6(a) with respect to such Claim.

(b) Promptly upon becoming aware of the existence of any Claim with respect to
which Indemnitee may seek indemnification hereunder, Indemnitee shall notify the
Chief Executive Officer (or, if the Chief Executive Officer is the Indemnitee,
the next ranking executive officer who is not an Indemnitee with respect to the
Claim) of the existence of the Claim, who shall promptly advise the Board of
Directors that establishing the Determining Body will be a matter presented at
the next regularly scheduled meeting of the Board of Directors. Failure or delay
by Indemnitee in giving such notice shall not excuse performance by the
Corporation hereunder, except to the extent that the Corporation did not
otherwise learn of the Claim and such failure or delay results in forfeiture by
the Corporation of substantial defenses, rights or insurance coverage. After the
Determining Body has been established, the Chief Executive Officer or that
officer’s delegate shall inform Indemnitee thereof and Indemnitee shall promptly
notify the Determining Body, to the extent requested by it, of all facts
relevant to the Claim known to Indemnitee.

(c) Indemnitee shall be entitled to conduct the defense of the Claim and to make
all decisions with respect thereto, with counsel of Indemnitee’s choice,
provided that in the event the defense of the Claim has been assumed by the
Corporation through its D&O Insurance carrier or otherwise, then (i) Indemnitee
will be entitled to retain separate counsel from the Corporation’s Counsel (but
not more than one law firm plus, if

 

-5-



--------------------------------------------------------------------------------

applicable, local counsel) at the Corporation’s expense if, but only if,
Indemnitee shall reasonably conclude that one or more legal defenses may be
available to Indemnitee that are different from, or in addition to, those
available to the Corporation or other defendants represented by the Corporation
through its D&O Insurance carrier or otherwise, and (ii) the Corporation will
not, without the prior written consent of Indemnitee, effect any settlement of
the Claim unless such settlement (x) includes an unconditional release of
Indemnitee from all liability that is the subject matter of such Claim, (y) does
not impose penalties or post-settlement obligations on Indemnitee (except for
customary confidentiality obligations), and (z) does not require payment by
Indemnitee of money in settlement.

(d) To the extent (i) Indemnitee is successful on the merits or otherwise in
defense of any Claim or (ii) Special Counsel has made the written determination
described in clause (a)(z) of this Section 6, Indemnitee shall be indemnified
against Expenses incurred by Indemnitee with respect to the Claim, regardless of
whether Indemnitee has met the Standard of Conduct, and without the necessity of
any determination by the Determining Body as to whether Indemnitee has met the
Standard of Conduct. In the event Indemnitee is not entirely successful on the
merits or otherwise in defense of any Claim, but is successful on the merits or
otherwise in defense of any claim, issue or matter involved in the Claim,
Indemnitee shall be indemnified for the portion of Indemnitee’s Expenses
incurred in such successful defense that is determined by the Determining Body
(or by Special Counsel in the case of a Claim described in clause (a)(z) of this
Section 6) to be reasonably and properly allocable to the claims, issues, or
matters as to which Indemnitee was successful.

(e) Except as otherwise provided in Section 6(d), the Corporation shall not
indemnify any Indemnitee under Section 6(a) unless a determination has been made
by the Determining Body (or by a court upon application or in a proceeding
brought by Indemnitee under Section 7) with respect to a specific Claim that
indemnification of Indemnitee is permissible because Indemnitee has met the
Standard of Conduct. In the event settlement of a Claim to which Indemnitee is a
party has been proposed (“Proposed Settlement”), the Determining Body shall,
promptly after submission to it but prior to consummation of the Proposed
Settlement, make a determination whether Indemnitee shall have met the Standard
of Conduct. In the event such determination is adverse to Indemnitee, Indemnitee
shall be entitled to reject the Proposed Settlement. In the event of final
disposition of a Claim other than by settlement, the Determining Body shall,
promptly after but not before such final disposition, make a determination
whether Indemnitee has met the Standard of Conduct. In all cases, the
determination shall be in writing and shall set forth in reasonable detail the
basis and reasons therefor. The Determining Body shall, promptly after making
such determination, provide a copy thereof to both the Disbursing Officer and
Indemnitee and shall instruct the former either to (i) reimburse Indemnitee as
soon as practicable for all Expenses, if any, to which Indemnitee has been so
determined to be entitled and which have not previously been advanced to
Indemnitee under Section 5 (or otherwise recovered by Indemnitee through an
insurance or other arrangement provided by the Corporation), or (ii) seek
reimbursement from Indemnitee (subject to Indemnitee’s rights under Section 7)
of all advancements that have been made pursuant to Section 5 as to which it has
been so determined that Indemnitee is not entitled to be indemnified.

 

-6-



--------------------------------------------------------------------------------

(f) Indemnitee shall cooperate with the Determining Body at the expense of the
Corporation by providing to the Determining Body, upon reasonable advance
request, any documentation or information that is not privileged or otherwise
protected from disclosure and that is reasonably available to Indemnitee and
reasonably necessary to enable the Determining Body to discharge its
responsibilities under this Section 6.

(g) If the Determining Body makes a determination pursuant to Section 6(e) that
Indemnitee is entitled to indemnification, the Corporation shall be bound by
that determination in any judicial proceeding, absent a determination by a court
that such indemnification contravenes applicable law.

(h) In making a determination under Section 6(e), the Determining Body shall
presume that the Standard of Conduct has been met unless the contrary shall be
established by a preponderance of the evidence.

(i) The Corporation and Indemnitee shall keep confidential, to the extent
permitted by law and their fiduciary obligations, all facts and determinations
provided pursuant to or arising out of the operation of this Agreement, and the
Corporation and Indemnitee shall instruct their respective agents to do
likewise.

7. Enforcement.

(a) The rights provided by this Agreement shall be enforceable by Indemnitee in
any court of competent jurisdiction.

(b) If Indemnitee seeks a judicial adjudication of Indemnitee’s rights under, or
to recover damages for breach of, this Agreement, Indemnitee shall be entitled
to recover from the Corporation, and shall be indemnified by the Corporation
against, any and all Expenses incurred by Indemnitee in connection with such
proceeding, but only if Indemnitee prevails therein. If it shall be determined
that Indemnitee is entitled to receive part but not all of the relief sought,
then Indemnitee shall be entitled to be reimbursed for all Expenses incurred by
Indemnitee in connection with such judicial adjudication if the indemnification
amount to which Indemnitee is determined to be entitled exceeds 50% of the
amount of Indemnitee’s claim. Otherwise, the reimbursement of Expenses incurred
by Indemnitee in connection with such judicial adjudication shall be
appropriately prorated.

(c) In any judicial adjudication described in this Section 7, it shall be
presumed that Indemnitee is entitled to the advancement or reimbursement of
Expenses sought with respect to any Claim, unless the Corporation shall
establish the contrary by a preponderance of the evidence.

8. Saving Clause.

(a) If any provision of this Agreement is determined by a court having
jurisdiction over the matter to require the Corporation to do or refrain from
doing any act that is in violation of applicable law, the court shall be
empowered to modify or reform such provision so that, as modified or reformed,
such provision provides the maximum indemnification permitted by law and such
provision, as so modified or reformed, and the balance of this Agreement, shall
be applied in accordance with their terms. Without

 

-7-



--------------------------------------------------------------------------------

limiting the generality of the foregoing, if any portion of this Agreement shall
be invalidated on any ground, the Corporation shall nevertheless indemnify
Indemnitee to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the full extent permitted
by law with respect to that portion that has been invalidated.

(b) This Agreement supersedes and replaces in its entirety, as of the Effective
Date, an indemnification agreement dated [November 11, 2011] (“Old Agreement”)
between the Corporation and Indemnitee under which the Corporation agreed to
indemnify Indemnitee with respect to certain matters in a manner generally
similar to this Agreement. Indemnitee shall remain entitled after the Effective
Date to all rights and remedies accrued or acquired under the Old Agreement
prior to the Effective Date. In the event of any conflict between this Agreement
and the Old Agreement, this Agreement shall control, except that, to the
greatest extent permitted by applicable law, the Corporation shall treat all
Indemnitee requests for advancement or indemnification made after the Effective
Date based on Claims, acts, omissions, or conduct that occurred prior to the
Effective Date in the manner most favorable to Indemnitee under either this
Agreement or the Old Agreement, as the case may be.

9. Non-Exclusivity. The indemnification and payment of Expenses provided by or
granted pursuant to this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee is or may become entitled under any statute, article
of incorporation, by-law, insurance policy, authorization of shareholders or
directors, agreement or otherwise, including, without limitation, any rights
authorized by the Determining Body in its discretion with respect to matters for
which indemnification is permitted under BCA Section 1-851. The parties
recognize that BCA Section 1-851 presently provides that no such other
indemnification measure shall permit indemnification of any person with respect
to conduct for which the person was adjudged liable on the basis of receiving a
financial benefit to which he or she was not entitled, unless otherwise
determined by a court.

10. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Following receipt of indemnification payments
hereunder, as further assurance, Indemnitee shall execute all papers reasonably
required and, at the expense of the Corporation, take all action reasonably
necessary to secure such subrogation rights, including execution of such
documents as are reasonably necessary to enable the Corporation to bring suit to
enforce such rights.

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

12. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana.

13. Successors and Binding Agreement.

(a) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Corporation, by agreement in
form and substance satisfactory to

 

-8-



--------------------------------------------------------------------------------

Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Corporation would be required to perform if no
such succession had taken place.

(b) Indemnitee’s right to indemnification and advancement of Expenses pursuant
to this Agreement shall continue regardless of the termination of Indemnitee’s
status as a director or officer of the Corporation, and this Agreement shall
inure to the benefit of and be enforceable by Indemnitee’s personal or legal
representatives, executors, administrators, spouses, heirs, assigns and other
successors.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the prior written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 13(a) and 13(b).

(d) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, reorganization
or otherwise to all or substantially all of the business or assets of the
Corporation), permitted assigns, spouses, heirs, executors, administrators and
personal and legal representatives.

14. Amendment. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless made in writing signed by the Corporation
and Indemnitee. Notwithstanding any amendment or modification to or termination
or cancellation of this Agreement or any portion hereof, Indemnitee shall be
entitled to indemnification in accordance with the provisions hereof with
respect to any acts or omissions of Indemnitee which occur prior to such
amendment, modification, termination or cancellation.

15. Effective Date. Subject to Section 8(b), this Agreement is effective as of
the Effective Date, supersedes in its entirety any prior indemnity or
indemnification agreements between the Corporation and Indemnitee, and covers
Claims based on acts, occurrences and omissions occurring at any time prior to,
on or after the Effective Date.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the date and year first above written.

[Signature lines intentionally omitted]

 

-9-